Exhibit 10.21
 
SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT


This Scientific Advisory and Consulting Agreement (this "Agreement'') dated
July, 2nd, 2008 (the "Effective Date"), between Epitope Pharmaceuticals, Inc., a
corporation (the "Company'" or "EPI') and Archimedes Consulting, inc, a
California corporation wholly owned by Salvatore Albani, MD. Ph.D. ("Inventor'')
having place of business at 629 4th Street in Encinitas, California,
92024.''Consultant'',


WHEREAS, the Company desires to engage Consultant to provide consulting services
to it in connection with its business; and


WHEREAS, Consultant desires to provide consulting services to the Company in
connection with its business; and


WHEREAS, Consultant has valuable expertise related to the management,
development and implementation of epitope specific immunotherapies to treat
autoimmune diseases; and


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


SECTION 1.   Term of Agreement.


Commencing on the Effective Date, Consultant shall be retained by the Company
for a two year period, which shall be renewable upon mutual agreement of the
parties for additional one year periods. Consultant shall serve as Chair of the
Scientific Advisory Board of EPI. The initial period and any extensions or
renewals thereof shall constitute the "Consulting Term." This Agreement is
contingent on the signing of an exclusive worldwide license agreement ("License
Agreement") between Epitope Pharmaceuticals, Inc. and the Regents of the
University of California ("University") relating to immunotherapeutic molecules,
specifically named dnaJPl and analogs thereof for the treatment of autoimmune
diseases (the "Field").


SECTION 2.   Position and Responsibilities.
.
Consultant shall serve as a consultant to the Company and render such advice and
services to the Company as may be reasonably requested by the Company including,
without limitation, advising the Company with respect to the direction of the
Company's research and product development activities. Subject to the terms,
limitations and conditions set forth herein, Consultant agrees to undertake on a
best-efforts basis such consultative and advisory services as the Company shall
reasonably request in connection with the Company's business.


 
SECTION 3.   Limitations.


(a) Consultant acknowledges that at the time of this Agreement he is under no
other obligation to any third party that would interfere with his rendering
consulting services to the Company. Company acknowledges that services are not
provided by Consultant on an exclusive basis.

 
1

--------------------------------------------------------------------------------

 



 (b) The Company acknowledges that the Consultant is not a "Contract Research
Organization" or "Sponsor" as defined in Title 21 of the U.S. Code of Federal
Regulations, and the Company shall retain full responsibility for the content of
certain documents and regulatory submissions, for interpretation of the data
contained therein and for the timing, preparation and processing of regulatory
submissions. Company acknowledges that Inventor is the sponsor of IND # BB-IND
6921


(c) The Company acknowledges that the Consultant shall at all times during the
term of this Agreement act as an independent contractor and not as an employee
or agent of the Company, and shall not assume or incur any benefits, rights or
obligations related to said employee or agent status. Neither party hereto shall
be authorized to act as the agent for the other, nor shall either be bound by
the acts of the other, except as otherwise specifically provided in this
Agreement.


(d) The Company acknowledges that the Consultant's primary employment
responsibility is to the University of Arizona, and that Consultant is bound by
University employment and business conduct and policies: including those related
to consulting and extramural activities, and that Consultant's obligations under
University's policies takes priority over any obligations that Consultant may
incur to the Company pursuant to this Agreement. Furthermore, University, as
employer of Consultant, places certain limitations upon the total amount of time
that may be spent on Consultant's activities that are not related to his
employment by University, and the Company agrees that those limitations, which
are subject to change at the sole discretion of University, shall not be
exceeded by the Company's requests for Consultant's services. The Company
further acknowledges that all such consulting services must take place at such
times when the Consultant is not otherwise engaged in activities related to his
employment with University. This agreement is subject to the rules governed by
the University. Company will cooperate with Consultant to amend this agreement
in order to fulfill such rules, including the definition of the final
beneficiary of the equity vesting schedule, which may require transfer of equity
to a trust for the beneficiary of the Consultant.


(e) The parties hereto agree that the Consultant's services to the Company shall
not include proprietary information of University, nor make use of University's
time or resources, without prior written agreement of University. Additionally,
the parties agree that the Consultant's services shall not restrict or hinder
his ability to conduct current or foreseeable research independently or on
behalf of the University of Arizona, nor, unless otherwise agreed, limit
Consultant's ability to publish work generated independently from this
Agreement.


(f) Nothing contained in this Agreement shall be construed as granting any right
to the Company to use in advertising, publicity, or other promotional activities
the name of the Consultant, without the prior written consent of the Consultant,
provided, however, that the Company may use the names of the Consultant, where
the use of such names may be required by law, without such prior written
consent.


SECTION 4.   Compensation.


(a) As compensation for the performance of his duties on behalf of the Company,
Consultant shall be compensated during the consulting Term at an annual rate of
forty thousand dollars ($40,000), payable monthly in advance.





 
2

--------------------------------------------------------------------------------

 



(b) Equity Vesting Schedule:
Upon the successful completion of the following events, the Consultant shall be
issued a number of shares of common stock equal to the following percentages:
 

   (a)   Upon the execution of this Agreement, EPI shall issue a number
of  shares of common stock to the Consultant equal to twelve point
five       percent (12.5%) of EPI on a fully diluted basis at the time
of  execution of the Agreement.          (b)   Upon the initiation of a phase
IIb clinical trial for any molecule for which EPI has licensed patent rights
from the University, EPI shall issue a number of shares of common stock to the
Consultant equal to 2% of EPI at the time of the execution of the Agreement.    
     (c)  Upon the initiation of a phase III clinical trial for any molecule
for which EPI has licensed patent rights from the University, EPI shall issue a
number of shares of common stock to the Consultant equal to 3% of EPI at the
time of the execution of the Agreement.          (d)  Upon the acceptance of an
New Drug Applications filing or equivalent by the U.S. Food and Drug
Administration for any molecule for which EPI has licensed patent rights from
the University, EPI shall issue a number of shares of common stock to the
Consultant equal to 2% of EPI at the time of the execution of the Agreement.    
     (e)   The provisions will remain valid in the case of sale,
liquidation, merger, acquisition, IPS, change of control



(c)  Stock Option Agreement


As part of Consultant's ongoing advisory services, the Consultant will also
receive an option to purchase a number of shares of common stock equal to five
percent of EPI. This option will be exercisable for a period of ten years at an
exercise price corresponding to the fair market value per share at the time of
granting such option (i.e. date of execution of this agreement). These options
will begin to vest upon finalization of the licensing agreement between the
Company and University and continue to vest on an annual basis over a five year
period, unless this Agreement is terminated earlier or until liquidity or exit
are achieved, whichever comes first, in which case Consultant will be vested in
full


(d) Consultant will file his own tax returns on the basis of his status as an
independent contractor for the reporting of all income, social security,
employment and other taxes due and owing on the consideration received by him
under this Agreement. Consultant shall be solely responsible for, and shall pay,
such taxes in accordance with applicable law. Similarly, Consultant shall not be
entitled to benefits specifically associated with employment status~ such as
medical~ dental and life insurance, stock or stock options of the Company and
shall not be entitled to participate in any other Company benefit programs. As
an independent con1ractor, Consultant acknowledges, understands and agrees that
he is not, and shall not represent himself to third parties as being, the agent
or representative of the Company nor does he have, and shall not represent
himself to third parties as having, actual or apparent power or authority to do
or take

 
3

--------------------------------------------------------------------------------

 



any action for or on behalf of the Company, as its agent, representative or
otherwise, except as specifically set forth herein.


(e) Commensurate with the execution of this Agreement, the Consultant agrees to
allow Company to cross reference IND number BB-6921 held by the Inventor for the
purpose to enable development, and to grant to the Company access to any and all
amendments and all non¬clinical and clinical data generated to date under this
IND regarding the Field. Inventor will collaborate with EPI and facilitate to
the best of his resources execution of the EPI clinical development program and
related contacts with FDA. Such access will be exclusive with regards to the
commercial development of the Field.


SECTION 5.   Expenses.


The Company shall reimburse Consultant for all normal, usual and necessary
expenses incurred by Consultant in furtherance of the business and affairs of
the Company against receipt by the Company of appropriate vouchers or other
proof of the Company's expenditures and otherwise in accordance with such
expense-reimbursement policy as may from time to time be adopted by the Company.


SECTION 6.   Confidential Information.


(a) Consultant agrees that during the course of his Consulting Term or at for a
period of 5 (five) years after termination, he will keep in strictest confidence
and will not disclose or make accessible to any other person without the written
consent of the Company, the Company's products: services and technology, both
current and under development, promotion and marketing programs, lists, trade
secrets and other confidential and proprietary business information of the
Company or any of its clients and third parties including, without limitation,
Proprietary Information (as defined in Section 7) (all the foregoing is referred
to herein as the "Confidential Information"). Consultant agrees: (i) not to use
any such Confidential Information for himself or others, unless such information
was developed by consultant under the boundaries of this agreement and
consultant desires to use it for non-commercial purposes such as publication and
Company agrees to such uses; and (ii) not to take any such material or
reproductions thereof from the Company's facilities at any time during his
Consulting Term except, in each case, as required in connection with
Consultant's duties to the Company.


Notwithstanding the foregoing, the parties agree that Consultant is free to use
(i) Information and knowledge owned by Consultant outside of the Field; ii)
Knowledge of the Field developed independently at any time by Consultant outside
of the work specifically assigned to Consultant; iii) information in the public
domain not as a result of a breach of this Agreement, (iv) information lawfully
received from a third party who had the right to disclose such information and
(v) Consultant's own independent skill, knowledge, know-how and experience to
whatever extent and in whatever way he wishes, in each case consistent with his
obligations as Consultant and that, at all times, Consultant is free to conduct
any research


(b) Except with prior written authorization by the Company, Consultant agrees
not to disclose or publish any of the Confidential Information or any
confidential, technical or business information of any other party to whom the
Company owes an obligation of confidence, at any time during or after his
engagement by the Company.


(c) Upon written notice by the Company, Consultant shall promptly redeliver to
the Company, or, if requested by the Company, promptly destroy all written
Confidential Information

 
4

--------------------------------------------------------------------------------

 



and any other written material containing any information included in the
Confidential Information (whether prepared by the Company, Consultant, or a
third party), and will not retain any copies, extracts or other reproductions in
whole or in part of such written Confidential Information (and upon request
certify such redelivery or destruction to the Company in a written instrument
reasonably acceptable to the Company and its counsel).


(d). In the event that Consultant is requested or required (by oral questions,
deposition, interrogatories, requests for information or documents, subpoena,
civil investigative demand or other process) to disclose all or any part of any
Confidential Information, Consultant will proved the Company with prompt notice
of such request or requirement: as well as notice of the terms and circumstances
surrounding such request or requirement, so that the Company may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement. In such case, the parties will consult with each other on the
advisability of pursuing any such order or other legal action or available steps
to resist or narrow such request or requirement. If, failing the entry of a
protective order or the receipt of a waiver hereunder, Consultant is, in the
opinion of counsel reasonably acceptable to the Company: legally compelled to
disclose Confidential Information, Consultant may disclose that portion of such
information which counsel advises Consultant that it is legally compelled to
disclose. In any event, Consultant will use its best efforts to obtain and will
not oppose action by the Company to obtain, an appropriate protective order or
other reliable assurance that confidential treatment will be accorded the
disclosure of such information
.
SECTION 7.   Ownership Of Proprietary Information.


(a)Consultant agrees that all information that has been created, discovered or
developed by the Company, its subsidiaries: affiliates, licensors, licensees,
successors or assigns (collectively, the "Affiliates"), during the Consulting
Term and information relating to the Company's customers, suppliers:
consultants, and licensees, and/or in which property rights have been assigned
or otherwise conveyed to the Company or the Affiliates, shall be the sole
property of the Company or the Affiliates, as applicable, and the Company or the
Affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including without
limitation the right to make application for statutory protection. All the
aforementioned information is hereinafter called "Proprietary Information."


(b) Notwithstanding any other provision to the contrary, the Company will have
no rights, solely by reason of this Agreement, in any document, material,
invention, information, improvement or other intellectual property whatsoever,
whether or not publishable, patentable or copyrightable that is or was generated
as a result of the Consultant's activities independently from this Agreement.


SECTION 8.   Termination.


The Consultant and the Company shall have the absolute right to terminate this
Agreement at any time upon thirty (30) days' prior written notice to either
party. This Agreement shall automatically terminate upon the termination of the
License Agreement entered into by and between the Company and University. Upon
termination, the equity vesting schedule shall terminate and the Consultant
shall be permitted to keep all vested equity instruments.
 

 
5

--------------------------------------------------------------------------------


 
SECTION 9.   Notices.


Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefor; one day after being sent by Federal Express or similar overnight
delivery; or three days after being mailed registered or certified mail, postage
prepaid, to a party hereto at the address set forth below, or to such other
address as such party shall give by notice hereunder to the other party to this
Agreement.


If to Company:


Epitope Pharmaceuticals, Inc.
 9100 South Dadeland Blvd.
Suite 1809
Miami, FL 33156
Attn: Nicholas Stergis, Vice Chairman


If to Consultant:


Archimedes Consulting, Inc,
Salvatore Albani, M.D., Ph.D, President


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above,


CONSULTANT:
 
By:  /s/ Salvatore Albani                                                      
Name: Salvatore Albani, M.D., Ph.D,
President, Archimedes Consulting Inc




EPTITOPE PHARMACEUTICALS, INC


By:  /s/ Nicholas Stergis                                                      
Name: Nicholas Stergis
Title:  Vice Chairman
 
 
6

--------------------------------------------------------------------------------
